COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER


Appellate case name:      Harry Malone v. The State of Texas

Appellate case number:    01-12-00246-CR

Trial court case number: 1338323

Trial court:              185th District Court of Harris County

Appellant’s court-appointed counsel filed a brief concluding that the above-referenced appeal is
frivolous and a motion to withdraw as counsel. See Anders v. California, 386 U.S. 738, 744, 87
S. Ct. 1396, 1400 (1967).

The motion to withdraw as counsel does not comply with all of the requirements of the following
Texas Rules of Appellate Procedure:

        Rule 6.5(a): contents of motion must include (1) list of current deadlines and settings
        case, (2) client’s name and last known address and telephone number, (3) statement that
        copy of motion was delivered to client, and (4) statement that client was notified in
        writing of right to object to motion

        Rule 6.5(b): delivery of motion to client by either (1) personal delivery or (2) both
        first-class and certified mail

        Rule 9.5(e): certificate of service must be signed by person who made serwce and must
        state (1) date and manner of service, (2) name and address of each person served, and (3)
        if person served is party’s attorney, name of party represented by that attorney

According, the motion to withdraw dismissed. Counsel xs ordered to file a conforming
motion with the Clerk of this Court no later than ten days from the date of this order.


Judge’s signature: /s/Jim Sharp, Jr.
                   Acting individually

Date:              August 31, 2012